Case: 1:20-cv-00757 Document #: 1-4 Filed: 02/02/20 Page 1 of 2 PageID #:38




 STANG v. UNION FOR REFORM JUDAISM


                          COMPLAINT




     EXHIBIT D
             Case: 1:20-cv-00757 Document #: 1-4 Filed: 02/02/20 Page 2 of 2 PageID #:38


Mark A. Stang

From:                              Mark A. Stang <mstang@stang-law.com>
Sent:                              Wednesday, December 11, 2019 8:54 AM
To:                                'letters@chicagotribune.com'
Subject:                           Response to Rabbi Pesner's Call for Reparations in Today's Chicago Tribune


I am a Reform Jew. Rabbi Jonah Pesner does not speak for me, nor millions of other Reform Jews in American, in
publicly proclaiming that “As Reform Jews, We Must Consider Reparations for Slavery.” (Chicago Tribune, 12/11/19).

My maternal grandparents arrived in the United States in 1905, fleeing pogroms in Russia. My father arrived here in
1938, a refugee from Nazi Germany. His parents, together with eight siblings and their families, all perished in the
Holocaust. My family has never sought reparations from Russia or Germany and never will. I was never personally
subjected to a Czarist pogrom or the 1935 Nuremberg race laws. I have no right to demand money damages (which is
what reparations are) on behalf of my family members who perished in the 20th Century. They are dead and cannot
benefit from such money. Furthermore, it would be an affront to human reason and justice to suggest that the blood
stains of anti-Semitism on human history can be diluted, let alone removed, by someone cutting a check to me or the true
victims’ other descendants.

This logic applies even more so to the descendants of 19th Century slaves. The Emancipation Proclamation announced
by Lincoln in 1863 and the 13th Amendment ratified in 1865 abolished slavery and involuntary servitude throughout the
United States. There is no legal, moral, or political basis to create a multi-billion dollar racist reparations scheme,
obviously based primarily on government-imposed wealth transfers from whites to blacks, for a legal injustice that ended
154 years ago. Rather than create a new racist government bureaucracy, we should strive for a society where judgments
about people are based not on the color of their skin, but “the content of their character.” We should take inspiration from
Reverend King’s wise words, and reject Rabbi Pesner’s urging to financially punish hundreds of millions of Americans for
unearned guilt, based on the color of their skin.

Sincerely,

Mark A. Stang
Stang-Law Firm
584 Hyacinth Place
Highland Park, Illinois 60035-1265
(847) 432-2073 (Office)
(847) 420-5959 (Cell)
mstang@stang-law.com




                                                             1
